       Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                       X
                                                           :
UNITED STATES OF AMERICA                                   :
                                                           :
                    -v.-                                   :
                                                           :    FINAL ORDER OF FORFEITURE
ORLANDO RODRIGUEZ,                                         :
    a/k/a “Ramon A. Perez,”                                :    S31 10 Cr. 905 (LTS)
    a/k/a “Luca,”                                          :
    a/k/a “Lucas,”                                         :
                                                           :
                           Defendant.                      :
                                                           :
                                                           :
                                                           :
 ------------------------------------                      X
               WHEREAS, on or about December 13, 2018, the Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property (the “Preliminary Order of Forfeiture”)

(D.E. 2224), which ordered the forfeiture to the United States of all right, title and interest of

ORLANDO RODRIGUEZ, a/k/a “Ramon A. Perez,” a/k/a “Luca,” a/k/a “Lucas,” (the

“Defendant”) in, among other things, the following property:

               i.     All that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, known and described as
                      the property assigned Lot 73 CD 03, La Vega, Dominican Republic
                      (229,634.00 square meters);

              ii.     All that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, known and described as
                      the property assigned Condominium Torre Del Pino, Lot 5, Block 439, CD 01,
                      Apt. #A-5, Santiago, Dominican Republic (320.00 square meters);

             iii.     All that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, known and described as
                      the property assigned Condominium Torre Del Pino, Lot (Solar) 5, Block 439,
                      CD 01, Apt. #B-2, Santiago, Dominican Republic (300.00 square meters);

             iv.      All that lot or parcel of land, together with its buildings, appurtenances,
                      improvements, fixtures, attachments and easements, known and described as
                      the property assigned Condominium Residencial Torre Tropical I-II, Lot
Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 2 of 7



           312459667254, Apt. D-6, Santiago, Dominican Republic. (211.73 square
           meters);

     v.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 158 CD 05, La Vega, Dominican Republic
           (113,210.63 square meters);

    vi.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 177 CD 29, La Vega, Dominican Republic
           (1,886.60 square meters);

   vii.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 18 CD 12, La Vega, Dominican Republic
           (31,443.20 square meters);

   viii.   All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 18 CD 12, La Vega, Dominican Republic
           (86,190.68 square meters);

    ix.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 17 CD 01, La Vega, Dominican Republic (1,572.01
           square meters);

     x.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 133-C CD 29, La Vega, Dominican Republic
           (1,458.00 square meters);

    xi.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 157 CD 05, La Vega, Dominican Republic
           (127,220.99 square meters);

   xii.    All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
           the property assigned Lot 162 CD 29, La Vega, Dominican Republic (628.86
           square meters);

   xiii.   All that lot or parcel of land, together with its buildings, appurtenances,
           improvements, fixtures, attachments and easements, known and described as
                                       2
        Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 3 of 7



                    the property assigned Lot 162 CD 29, La Vega, Dominican Republic
                    (12,516.00 square meters);

            xiv.    Proceeds of the sale from 161 cattle seized at properties known as Los Suarez
                    and Rio Seco Cattle Farms, La Vega, Dominican Republic, in the amount of
                    RD$ 2,490,465.82 plus interest, deposited in the Dominican Republic
                    Attorney General’s Office Bank Account No. 240-015292-0 of Banco de
                    Reservas, in Dominican Pesos;

             xv.    Currency seized pursuant to a search warrant in apartment unit A-5
                    Residencial Tore El Pino in Santiago, Dominican Republic, in the amount of
                    RD$ 5,500,000.00 plus interest, deposited in the Dominican Republic
                    Attorney General’s Office Bank Account No. 240-015292-0 of Banco del
                    Reservas, in Dominican Pesos;

            xvi.    Currency seized pursuant to a search warrant in residence in Lot 9, Block 8,
                    Parcel 163-A, CD 06, in Santiago, Dominican Republic in the amount of RD$
                    9,475.00 plus interest, deposited in the Dominican Republic Attorney
                    General’s Office Bank Account No. 240-015292-0 of Banco del Reservas, in
                    Dominican Pesos; and

            xvii.   Currency seized pursuant to a search warrant in residence in Lot 9, Block 8,
                    Parcel 163-A, CD 06, in Santiago, in the amount of US$ 95.00 plus interest,
                    deposited in the Dominican Republic Attorney General’s Office Bank
                    Account No. 240-005660-1 of Banco del Reservas, in United States Dollars;

(i. through xxi., the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;



                                                  3
       Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 4 of 7



                   WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

                   WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on March 9, 2020 for thirty (30) consecutive days, through April 7, 2019, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on March

30, 2020 (D.E. 2299);

                   WHEREAS, in or about September 2019 through January 2020, notice of the

Preliminary Order of Forfeiture was delivered by personal service, to:

              i.     Luis Alberto Gonzalez Reyes, Director of Anti-Money Laundering and
                     Financing of Terrorism Prosecuting Office at the Attorney General’s Office of
                     the Dominican Republic, Tercer nivel del Antiguo Edificio Palacio de Justicia
                     Centro de los Heroes Constanza, Maimón y Estero Hondo, La Feria, Santo
                     Domingo, Distrito Nacional;

             ii.     Alejandro Martin Rosa Llanes, Director of the Department of Management of
                     Seized Assets at the Attorney General’s Office of the Dominican Republic,
                     Primer nivel del Antiguo Edificio Palacio de Justicia Centro de los Heroes
                     Constanza, Maimón y Estero Hondo, La Feria, Santo Domingo, Distrito
                     Nacional;

            iii.     Orlando Julian Diaz Abreu, Calle Principal, Manga Larga, Sector Rio Verde
                     Arriba, cerca de la Escuela, La Vega;

            iv.      Roberto Antonio Quezada Amadis, Calle del Sol, Plaza Mera, Santiago;

             v.      Diomarys Valerio Aracena, Burende, Rio Seco Carretera Duarte, La Vega;
                                                4
Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 5 of 7




    vi.   Johanna Maria Guerra Batista, Las Canas, Entrada de la Presa de Taveras, La
          Penda, La Vega;

   vii.   Dinorah Guerra Blanco, Calle Emilio Guerra, sector Jima Ayaco, La Vega;

  viii.   Jose Lorenzo Cepeda, Calle Principal, Jimayaco, Carbimota, Burende, La
          Vega;

    ix.   Jose Nuñez Enriquez, 43 Street, Sabana Toro, Rio Verde Arriba, La Vega
          Dominican Republic;

    x.    Victor Gumercindo Peña Garcia, Avenida Garcia Godoy, esquina Manuel
          Ubaldo Gomez, La Vega;

    xi.   Felix Damian Olivares Grullon, Calle Palacios Escolares, El Millón, Santo
          Domingo, Distrito Nacional;

   xii.   Ricardo Rafael Diaz Mercado, Carretera La Vega a carrera Palma 1 Bo.,
          Burende Arenoso, La Vega., Calle A, Villa Olga, Santiago;

  xiii.   Gustabo Adolfo Fernandez Nuñez, F Street, Cerro Alto, Santiago (last known
          domicile - he was served pursuant to the unknown domicile procedure in the
          DR);

  xiv.    Aldo Lesther Minier Nuñez, Residencial Almida, calle primera o calle La
          Esperanza, Villa Rosa, La Vega;

   xv.    Angel Fidias Santiago Perez, Calle 12 Este, Villa Maria, Santiago., Calle
          Palacios Escolares, El Millon, Santo Domingo, Distrito Nacional;

  xvi.    Berkis Altagracia Rodriguez Perez, Autopista Duarte, La Penda, La Vega,
          Dominican Republic;

  xvii.   Estela del Carmen Rodriguez Perez, Calle Principal, La Penda, La Vega;

 xviii.   Lauterio Romano Perez, Autopista Duarte, Sector El Quemado, La Penda, La
          Vega;

  xix.    Teresa de Jesus Rosario Pimentel, Entrada de Cabirmota, Rio Verde, La Vega;



                                        5
       Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 6 of 7



            xx.    Miguel Lora Reyes, Calle Padre Adolfo, La Vega., Calle Profesor Juan Bosch,
                   No. 43, Edificio Profesional El Carmen, La Vega;

           xxi.    Marcos Antonio Rodriguez Rodriguez, Calle Ponce, edif. GV-S, Centro
                   Santiago., Calle Jose M. Serra, Torre El Pino, La Trinitaria, Santiago;

          xxii.    Maria Altagracia Perez Jimenez de Rodriguez, Autopista Duarte, La Penda, La
                   Vega, Dominican Republic;

          xxiii.   Gloria Marte Rosado, Carretera Presa de Taveras, calle Rancho Viejo, La
                   Penda, La Vega;

          xxiv.    Eddy Ramon Rosario, Calle entrada de Los Bellos, S/N, Sector Burende, La
                   Vega, Eddy Muebles;

          xxv.     Geraldo Antonio Rodriguez Romano, Calle Entrada a la Presa Taveras, La
                   Torre, La Penda, La Vega;

          xxvi.    Inversiones Roqueza C x A (INROQUEZA), Calle del Sol, Plaza Mera,
                   Santiago;

         xxvii.    Jose Birilio Rodriguez Romano, Sector La Torre, Carretera La Presa, La
                   Penda, La Vega;

        xxviii.    Juan Francisco Nuñez Suriel, Carretera Manga Larga - Cutupu, La Vega,
                   Dominican Republic; and

          xxix.    Luis Felipe Nuñez Valdez, Carretera Manga Larga - Cutupu, La Vega,
                   Dominican Republic;

(the “Noticed Parties”);

               WHEREAS, the Defendant and the Noticed Parties are the only persons and/or

entities know by the Government to have a potential interest in the Specific Property;

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no other petitions to contest the forfeiture as the Specific Property have been filed

or made in this action; and


                                                 6
        Case 1:10-cr-00905-LTS Document 2302-1 Filed 03/30/20 Page 7 of 7



               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The Department of Homeland Security/Homeland Security Investigations/

United States Customs and Border Protection, the United States Marshals Service (or its designee)

shall take possession of the Specific Property and dispose of the same according to law, in

accordance with Title 21, United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final

Order of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.


Dated: New York, New York
       March 30, 2020

                                                       SO ORDERED:



                                                       /s/ Laura Taylor Swain
                                                       HONORABLE LAURA TAYLOR SWAIN
                                                       UNITED STATES DISTRICT JUDGE

                                                  7
